          Case 1:12-cr-00790-PAE Document 142 Filed 05/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
UNITED STATES                                                           :
                                                                        :        12-CR-790 (PAE)
                                                                        :
                           -v-                                          :            ORDER
                                                                        :
                                                                        :
JUAN RODRIGUEZ,                                                         :
                                                                        :
                                             Defendant.                 :
                                                                        :
------------------------------------------------------------------------ X

PAUL A. ENGELMAYER, District Judge:

        The Court has received the attached correspondence from defendant Juan Rodriguez,

which the Court treats as a pro se motion for compassionate release. To assure able briefing and

thoroughgoing consideration of the issues presented, the Court asks trial counsel for Mr.

Rodriguez to submit a memorandum of law in support of this application. This letter is due

Tuesday, May 26, 2020. The Government’s response is due Thursday, May 28, 2020. The

Court encourages Government and defense counsel to confer in advance of these submissions to

assure a full mutual understanding of the issues presented and arguments to be made.7KH&OHUN

RI&RXUWLVGLUHFWHGWRPDLODFRS\RIWKLVRUGHUWRMr. 5RGULJXH]

        SO ORDERED.
                                                                             
                                                                       ____________________________
                                                                       Paul A. Engelmayer
                                                                       United States District Judge
Dated: May 20, 2020
        New York, New York
Case 1:12-cr-00790-PAE Document 141
                                142 Filed 05/19/20
                                          05/20/20 Page 1
                                                        2 of 3
                                                             4
Case 1:12-cr-00790-PAE Document 141
                                142 Filed 05/19/20
                                          05/20/20 Page 2
                                                        3 of 3
                                                             4
Case 1:12-cr-00790-PAE Document 141
                                142 Filed 05/19/20
                                          05/20/20 Page 3
                                                        4 of 3
                                                             4
